SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM8-K Current Report Pursuant to Section13 or 15(D) of the Securities Exchange Act of 1934 June26, 2015 (Date of earliest event reported) BALL CORPORATION (Exact name of Registrant as specified in its charter) Indiana 001-07349 35-0160610 (State of (Commission (IRS Employer Incorporation) File No.) Identification No.) 10Longs Peak Drive, P.O. Box 5000, Broomfield, CO80021-2510 (Address of principal executive offices, including ZIP Code) (303) 469-3131 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General InstructionA.2. below): □ Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) □ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) □ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) □ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Ball Corporation Current Report on Form8-K Dated June26, 2015 Item5.03. Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On June26, 2015, Ball Corporation (the “Company”) filed Articles of Amendment of the Amended Articles of Incorporation with the Indiana Secretary of State (the “Amendment”) in order to effectuate an amendment to the Company’s Articles of Incorporation, as last amended on August7, 2006 (the “Articles”), that was approved by a vote of the shareholders at the April29, 2015, annual meeting of the Company’s shareholders.The Amendment is attached hereto as Exhibit3(ii)(a).Additionally, the Company filed Articles of Correction of the Amended Articles of Incorporation to correct certain incorrect statements included in the Articles (the “Correction”).The Correction is attached hereto as Exhibit3(ii)(b).Both the Amendment and the Correction will be effective as of June26, 2015. Item9.01. Financial Statements and Exhibits. (d) Exhibits The following are furnished asexhibits to this report: Exhibit3(ii)(a) Articles of Amendment of the Amended Articles of Incorporation, dated as of June26, 2015 Exhibit3(ii)(b) Articles of Correction of the Amended Articles of Incorporation, dated June26, 2015 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BALL CORPORATION (Registrant) By: /s/ Charles E. Baker Name: CharlesE. Baker Title: Vice President, General Counsel and Corporate Secretary Date:June26, 2015 Ball Corporation Form8-K June26, 2015 EXHIBIT INDEX Description Exhibit Articles of Amendment of the Amended Articles of Incorporation, dated as of June26, 2015 3(ii)(a) Articles of Correction of the Amended Articles of Incorporation, dated June26, 2015 3(ii)(b)
